Dissenting Opinion.
Manning, J.
I do not think the clerk must be one of the three jury commissioners who are to select a jury. Doubtless it would be convenient that he should he, but it is not essential.
*353Tlie law prescribes that “ three members of the commission shall be a sufficient number to perform the duties imposed by this act,” and directs that the “ members of the commission or a majority of them” shall, etc. This appears to me to exclude the idea that a particular member must be one of the three.
And besides the statute- has a saving- clause which amply covers an irregularity of this kind, even it be conceded that it is.irregular :
“ No defect or irregularity in the drawing thereof or the summoning of the jury shall be sufficient cause (to challenge the general venire,' or set aside the venire) if it shall not appear that some fraud has been practiced, or great wrong committed in the drawing or summoning of the jury, that would work a great and irreparable injury.” Acts 1877,-p. 58. ...
Even were it less plain to my understanding, I should hesitate to adopt a construction on a matter of detail which will in all probability upset uiany criminal prosecutions now pending, and there is no suggestion that a fraud has been practiced, or great wrong committed that would work, or has worked, irreparable injury to the prisoner.
Experience demonstrated that numerous indictments were quashed in consequence of a similar ruling in State vs. Williams, 30 Ann. 1028, upon another detail of the same statute, and I fear a like result of the construction now made,
Fenner, J., concurs in this opinion.